Rotheock, J.-
1. ESTATES: lands: action by heir: jurisdiction: practice. -No objection seems to have heen taken to the form of the proceeding, and the parties went to trial, J. C. M. Seaton claiming to be sole heir, and W. W. Seaton claiming to be administrator, being the . ~ , 7 , ° only parties before the court. The purchaser at the administrator’s sale of the land sold by W. W. Seaton, was not not made a party. W. W. Seaton in his “reply,” denied that J. O. M. Seaton was an heir of the intestate.
The appellant offered in evidence the original notice and the decree in the action in Pottawattamie county in which he was adjudged and decreed to be heir. This evidence was objected to upon the ground as stated in the abstract, “ because the record shows this court had jurisdiction of the matter in controversy before commencement of action in Pottawattamie county, hence said court in Pottawattame county'- had no jurisdiction to act, or render judgment, which objection was sustained, to which ruling exception was duly taken.”
It is urged by the counsel for appellee, that the Circuit Court of Pottawattamie county had no jurisdiction of the action, because section 2319 of the Code provides that “ the court of the county in which administration is granted, shall have jurisdiction co-extensive with the State in the settlement of the estate of decedent, and the sale and distribution *525of his real estate.” But in this case, the estate was settled iu the Circuit Court of Harrison' county before the suit in Pottawattamie county was commenced, and the real estate in controversy was not required to be sold to settle the estate. The jurisdiction attaches to the real estate necessary to be sold to pay-debts, and to that. only. After the estate was settled and the land left belonging thereto was situated partly in one county and partly in another, the Circuit Court or District Court of either county, had full jurisdiction under section 2576 of the Code to entertain an action brought for the recovery thereof, or for an estate therein. We think the evidence in question should not have been held to be inadmissible upon the ground that the court of which it was a record, did not have jurisdiction.
We do not determine what it would have proven, nor do we determine that appellant can obtain the relief he demands by a mere motion without other parties than the administrator before the court. As long however, as no objection is interposed by the other side to the controversy going to the form of the proceeding, courts will disregard the form and aim to administer the relief parties may show themselves entitled to.
For the error in excluding the evidence above mentioned, the judgment of the Circuit Court is reversed and the cause remanded for further proceedings.
Eeversed.